EXHIBIT 10.2

CERIDIAN CORPORATION

BENEFIT EQUALIZATION PLAN

Fourth Declaration of Amendment

Pursuant to the retained power of amendment contained in Section 4.2 of the
Ceridian Corporation Benefit Equalization Plan, the undersigned hereby amends
the Plan in the manner described below.


1.             THIS FOURTH DECLARATION OF AMENDMENT WILL APPLY ONLY TO BENEFITS
THAT ARE SUBJECT TO THE PROVISIONS OF SECTION 409A OF THE CODE, NAMELY THE
AMOUNT THAT EXCEEDS THE BENEFIT THAT WAS ACCRUED AND VESTED UNDER THE PLAN AS OF
DECEMBER 31, 2004 (THE “GRANDFATHERED AMOUNT”).  THE GRANDFATHERED AMOUNT WILL
CONTINUE TO BE SUBJECT TO THE TERMS OF THE PLAN WITHOUT REGARD TO THE FOURTH
DECLARATION OF AMENDMENT, AND THE GRANDFATHERED AMOUNT IS NOT INTENDED TO BE
SUBJECT TO SECTION 409A OF THE CODE.  THIS FOURTH DECLARATION OF AMENDMENT IS
EFFECTIVE JANUARY 1, 2005, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED
OTHERWISE.  FOR PURPOSES OF ADMINISTERING THE PLAN AND PAYMENTS UNDER THE PLAN,
THE GRANDFATHERED AMOUNT WILL BE TREATED AS MAINTAINED UNDER A PLAN THAT IS
SEPARATE FROM THE NON-GRANDFATHERED AMOUNT THAT IS SUBJECT TO THIS FOURTH
DECLARATION OF AMENDMENT.


2.             SECTION 2.2(A) IS AMENDED AND RESTATED AS OF JANUARY 1, 2005 TO
READ AS FOLLOWS:

“(A)        Payment of a benefit to any Participant determined pursuant to
Section 2.1(B) or surviving spouse or other person determined pursuant to
Section 2.1(C) will be made or commence, as the case may be, at the same time
and in the same form as his or her benefit under the Pension Plan provided the
election is made under the Pension Plan on or before December 31, 2006;
otherwise, payment of the benefit will be determined and made as follows:

(1)           Form.  Payment will be in the form of an actuarial equivalent lump
sum payment calculated as of the first day of the fourth calendar month that
begins after the calendar month during which the Participant terminates
employment (the “Calculation Date”), calculated in the manner provided under the
Pension Plan.

(2)           Payment.  The payment will be made on or as soon as
administratively practicable after the Calculation Date.

(3)           Termination of Employment.  A Participant will be treated as
terminating employment if (i) his or her employment relationship is severed with
the Company and all persons with whom the Company would be considered a single
employer under Section 414(b) or 414(c) of the Code (“Affiliates”) (for any
reason, including death) provided such termination constitutes a “separation
from service” within the meaning of Section 409A of the Code, or (ii) he or she
experiences a change in employment status with the Company and its “Affiliates”
that constitutes a “separation from service” within the meaning of Section 409A
of the Code.


--------------------------------------------------------------------------------




(4)           Death.  If a Participant dies before the Calculation Date, then
the Participant’s surviving spouse is entitled to the benefit determined under
Section 2.1(c).  If the Participant dies after the Calculation Date and before
receipt of his or her benefits, the lump sum payment will be paid to the
Participant’s surviving spouse, or if the Participant is not survived by a
spouse, to the Participant’s estate, on the date on which the Participant would
have received the payment had he or she survived.”


3.             SECTION 2.2(D)(2) IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING
THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the foregoing provisions of this Clause (2), no Participant is
eligible to make an election after December 31, 2006.”


4.             SECTION 2.2(D)(3) IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING
THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the foregoing provisions of this Clause (3), no Participant is
eligible to revoke an election after December 31, 2006.”


5.             SECTION 2.2(E) IS DELETED EFFECTIVE JANUARY 1, 2005.


6.             SECTION 2.3(D) IS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
TO READ AS FOLLOWS:

“(D)        If a Participant who is receiving or entitled to receive a benefit
pursuant to the Plan is reemployed with a Participating Employer or an Affiliate
of a Participating Employer and, in connection with such reemployment, his or
her Pension Plan benefit payment is suspended, his or her benefit under this
Plan will not be suspended for the same period.  Any additional benefits earned
under the Plan will be paid following the Participant’s subsequent termination
of employment.”


7.             ARTICLE 2 IS AMENDED BY ADDING A NEW SECTION 2.6 TO READ AS
FOLLOWS:

“2.6         Six-Month Suspension for Specified Key Employee.  If at the time of
the Participant’s termination of employment (other than on account of death) the
Participant is a “specified employee” for purposes of complying with the
requirements of Section 409A(a)(2)(B)(i) of the Code, any payment due the
Participant will be suspended and not paid until the first day immediately
following the date that is six (6) months after the date of the Participant’s
termination of employment (or if earlier, upon the Participant’s death).  Any
payment that is delayed by operation of this Section 2.6 will be credited with
simple interest equal to the annual interest rate in effect under the Pension
Plan for determining lump sum amounts multiplied by a fraction the numerator of
which is the number of days the payment is suspended and the denominator of
which is 365.”

2


--------------------------------------------------------------------------------





8.             SECTION 4.3(A)(2) IS AMENDED AND RESTATED EFFECTIVE JANUARY 1,
2005 TO READ AS FOLLOWS:

“(2)         if (and only to the extent) the benefit has become subject to tax
under Section 409A of the Code, cause the Participant’s benefit under the Plan
to be distributed to the Participant in the form of an immediate lump sum;
and/or”


9.             SECTION 4.4 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING
A NEW SUBSECTION (D) TO READ AS FOLLOWS:

“(D)        Notwithstanding the provisions of Section 4.4(B), acceleration of
distributions following a termination of the Plan will be made if and only to
the extent and at the times permitted under Section 409A of the Code.”

 

The undersigned has caused this instrument to be executed by its duly authorized
officers this 25th day of October, 2006.

 

CERIDIAN CORPORATION

 

 

 

 

Attest:

/s/ William E. McDonald

 

By

/s/ Gary M. Nelson

 

 

Deputy Secretary

 

Name: Gary M. Nelson

 

 

Title: Executive Vice President, Chief

 

Administrative Officer, General Counsel and

 

Corporate Secretary

 

3


--------------------------------------------------------------------------------